 

Exhibit 10.1



 

Execution Version



 



AMENDMENT NO. 7 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 7 TO CREDIT AGREEMENT (this “Amendment”), dated as of January
28, 2020, is entered into by and among AECOM (formerly known as AECOM Technology
Corporation), a Delaware corporation (the “Company”), each Borrower and
Guarantor (each as defined in the Credit Agreement (defined below)), each Lender
(as defined in the Credit Agreement) under the Credit Agreement that is a party
hereto (including in its capacity as an L/C Issuer (as defined in the Credit
Agreement) to the extent applicable to such Lender), and BANK OF AMERICA, N.A.,
as Administrative Agent (in such capacity, the “Administrative Agent”), Swing
Line Lender and an L/C Issuer.

 

RECITALS

 

WHEREAS, the Company, the other Borrowers, the Administrative Agent and certain
banks and financial institutions (the “Existing Lenders”) are parties to that
certain Syndicated Facility Agreement, dated as of October 17, 2014 (as
previously amended, as amended hereby and as further amended, restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement” and the Credit Agreement prior to giving effect to this Amendment
being referred to as the “Existing Credit Agreement”), pursuant to which the
Existing Lenders have extended certain revolving and term facilities to the
Company;

 

WHEREAS, the Company and the other Loan Parties have requested certain
amendments to certain terms of the Existing Credit Agreement as provided herein,
and the Administrative Agent and each of the undersigned Lenders have agreed to
such requests, subject to the terms and conditions of this Amendment; and

 

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.             Defined Terms. Unless otherwise defined herein, capitalized terms
used herein shall have the meanings, if any, assigned to such terms in the
Credit Agreement, as amended by this Amendment.

 

2.             Amendments to Credit Agreement, Schedules and Exhibits. Subject
to the terms and conditions hereof and with effect from and after the Amendment
Effective Date (defined below), the body of the Existing Credit Agreement is
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the amended pages to the Existing Credit
Agreement attached hereto as Annex I.

 

3.             Representations and Warranties. Each Loan Party hereby represents
and warrants to the Administrative Agent and the Lenders as follows:

 

(a)           the execution, delivery and performance by such Loan Party of this
Amendment have been duly authorized by all necessary corporate or other
organizational action and does not and will not (i) contravene the terms of any
of such Loan Party’s Organization Documents; (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (A) any Contractual Obligation to which the Company or
any other Loan Party is a party or affecting such Person or the properties of
such Person or any of its Restricted Subsidiaries or (B) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which the
Company or any other Loan Party or its property is subject; or (iii) violate any
Law, except, in the cases of clause (ii) and (iii) as could not reasonably be
expected to have a Material Adverse Effect;

 



 

 

 

(b)           this Amendment has been duly executed and delivered by each Loan
Party, and constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;

 

(c)           the Credit Agreement and the other Loan Documents, after giving
effect to this Amendment, constitute legal, valid and binding obligations of the
Company and each of the other Loan Parties, in each case, to the extent party
thereto, enforceable against the Company and each such other Loan Party to the
extent party thereto in accordance with their respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;

 

(d)           the representations and warranties of each Loan Party contained in
Article V of the Credit Agreement and each other Loan Document are true and
correct in all material respects (or, with respect to representations and
warranties modified by materiality standards, in all respects) on and as of the
Amendment Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or, with respect to representations
and warranties modified by materiality standards, in all respects) as of such
earlier date, and except that for purposes of this clause (c), the
representations and warranties contained in Sections 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b) of the Credit Agreement,
respectively;

 

(e)           no Default exists either before or after the effectiveness of this
Amendment on the Amendment Effective Date.

 

4.             Effective Date.

 

(a)           This Amendment will become effective on the date (the “Amendment
Effective Date”) on which the following conditions precedent are satisfied:

 

(i)             the Administrative Agent and the Lenders shall have received, in
form and substance reasonably satisfactory to them, each of the following:

 

(A)           counterparts of this Amendment duly executed by (1) each Loan
Party, (2) the Administrative Agent, (3) the Lenders necessary to constitute
Required Lenders and (4) the Required Revolving Lenders; and

 

(B)            a certificate of the chief financial officer or treasurer of the
Company certifying that as of the Amendment Effective Date (after giving effect
to transactions contemplated to occur on or prior to the Amendment Effective
Date), (1) all of the representations and warranties in the Credit Agreement and
the other Loan Documents are true and correct in all material respects (or, to
the extent any such representation and warranty is modified by a materiality or
Material Adverse Effect standard, in all respects) as of such date (except to
the extent that such representations and warranties expressly relate to an
earlier date, in which case they shall be true and correct in all material
respects (or, to the extent any such representation and warranty is modified by
a materiality or Material Adverse Effect standard, in all respects) as of such
earlier date) and (2) no Default or Event of Default shall have occurred and be
continuing as of, or would result from the occurrence of, the Amendment
Effective Date; and

 



2

 

 

(ii)            there shall not have occurred since September 30, 2019 any event
or condition that has had or would reasonably be expected either individually or
in the aggregate, to have a Material Adverse Effect;

 

(iii)           all reasonable and documented costs and expenses of BofA
Securities and the Administrative Agent (including the reasonable and documented
fees, disbursements and other out-of-pocket charges of counsel for the
Administrative Agent), to the extent required to be paid pursuant to Section
10.04(a) of the Credit Agreement, shall have been paid to the extent that the
Company has received an invoice therefor at least three Business Days prior to
the Amendment Effective Date (without prejudice to any post-closing settlement
of such fees, costs and expenses to the extent not so invoiced).

 

(b)           For purposes of determining compliance with the conditions
specified in Section 4(a), each Lender that has executed this Amendment and
delivered it to the Administrative Agent shall be deemed to have consented to,
approved or accepted, or to be satisfied with, each document or other matter
required under Section 4(a) to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to this Amendment being deemed effective by the
Administrative Agent on the Amendment Effective Date specifying its objection
thereto.

 

(c)           From and after the Amendment Effective Date, the Credit Agreement
is amended as set forth herein.

 

(d)           Except as expressly amended and/or waived pursuant hereto, the
Credit Agreement and each other Loan Document shall remain unchanged and in full
force and effect and each is hereby ratified and confirmed in all respects, and
any waiver contained herein shall be limited to the express purpose set forth
herein and shall not constitute a waiver of any other condition or circumstance
under or with respect to the Credit Agreement or any of the other Loan
Documents.

 

(e)           The Administrative Agent will notify the Company and the Lenders
of the occurrence of the Amendment Effective Date.

 

5.             No Novation; Reaffirmation. Neither the execution and delivery of
this Amendment nor the consummation of any other transaction contemplated
hereunder is intended to constitute a novation of the Credit Agreement or of any
of the other Loan Documents or any obligations thereunder. Each Loan Party (a)
acknowledges and consents to all of the terms and conditions of this Amendment
(including, without limitation, the amended pages to the Credit Agreement
attached hereto as Annex I), (b) affirms all of its respective obligations under
the Loan Documents, and (c) agrees that this Amendment and all documents
executed in connection herewith do not operate to reduce or discharge any Loan
Party’s obligations under the Loan Documents.

 

6.             Miscellaneous.

 

(a)           Except as herein expressly amended, all terms, covenants and
provisions of the Credit Agreement and each other Loan Document are and shall
remain in full force and effect. All references in any Loan Document to the
“Credit Agreement” or “this Agreement” (or similar terms intended to reference
the Credit Agreement) shall henceforth refer to the Credit Agreement as amended
by this Amendment. This Amendment shall be deemed incorporated into, and a part
of, the Credit Agreement.

 



3

 

 

(b)           This Amendment shall be binding upon and inure to the benefit of
the parties hereto, each other Lender and each other Loan Party, and their
respective successors and assigns.

 

(c)           THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. THIS AMENDMENT IS FURTHER SUBJECT TO THE
PROVISIONS OF SECTIONS 10.14 AND 10.15 OF THE CREDIT AGREEMENT RELATING TO
GOVERNING LAW, JURISDICTION, VENUE, SERVICE OF PROCESS AND WAIVER OF RIGHT TO
TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE INCORPORATED HEREIN
IN FULL.

 

(d)           This Amendment may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Amendment and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4, this Amendment shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties required
to be a party hereto. Delivery of an executed counterpart of a signature page of
this Amendment by telecopy or other electronic imaging means shall be effective
as delivery of a manually executed counterpart of this Amendment. This Amendment
may not be amended except in accordance with the provisions of Section 10.01 of
the Credit Agreement.

 

(e)           If any provision of this Amendment or the other Loan Documents is
held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Amendment and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

(f)            The Company agrees to pay in accordance with Section 10.04 of the
Credit Agreement all reasonable and documented out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates in connection with the
preparation, execution, delivery, administration of this Amendment and the other
instruments and documents to be delivered hereunder, including, subject to the
limitations set forth in Section 10.04 of the Credit Agreement, the reasonable
and documented fees, charges and disbursements of counsel to the Administrative
Agent with respect thereto and with respect to advising the Administrative Agent
as to its rights and responsibilities hereunder and thereunder.

 

(g)           This Amendment shall constitute a “Loan Document” under and as
defined in the Credit Agreement.

 

[Signature Pages Follow.]

 



4

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

COMPANY:

 

  AECOM           By: /s/ Paul Cyril   Name: Paul Cyril   Title: Senior Vice
President, Corporate Finance & Global Assistant Treasurer

 



AECOM

Signature Pages

Amendment No.7 to Credit Agreement

 

 

 



 

BORROWERS:

 

  US STAR LP         By: AECOM BC 2 Holding ULC, its General Partner         By:
/s/ Rosalind Liu   Name: Rosalind Liu   Title: Director

 

AECOM

Signature Pages

Amendment No.7 to Credit Agreement

 



 

 

 

Signed for and on behalf of     AECOM AUSTRALIA GROUP
HOLDINGS PTY LTD by a duly
appointed attorney     in the presence of:                 /s/ Bethany Ware
Purkett   /s/ Paul Cyril

Bethany Ware Purkett

Signature of witness

 

Paul Cyril

Signature of attorney (I have no notice of revocation of the power of attorney
under which I sign this document)

 

AECOM

Signature Pages

Amendment No.7 to Credit Agreement

 



 

 

 

 GUARANTORS:

AECOM E&C HOLDINGS, INC.

AECOM NUCLEAR LLC

AECOM N&E TECHNICAL SERVICES LLC

WGI GLOBAL INC.

URS CORPORATION – NEW YORK

EDAW, INC.

AECOM GLOBAL II, LLC

WASHINGTON DEMILITARIZATION COMPANY, LLC

AECOM ENERGY & CONSTRUCTION, INC.

CLEVELAND WRECKING COMPANY

RUST CONSTRUCTORS INC.

 

  By: /s/ Charles Szurgot   Name: Charles Szurgot   Title: Assistant Secretary

 

AECOM

Signature Pages

Amendment No.7 to Credit Agreement

 



 

 

 

 GUARANTORS:

 AECOM INTERNATIONAL, INC.

URS OPERATING SERVICES, INC.

URS RESOURCES, LLC

URS CORPORATION – OHIO

AMAN ENVIRONMENTAL CONSTRUCTION, INC.

URS CORPORATION SOUTHERN

AECOM INTERNATIONAL PROJECTS, INC.

E.C. DRIVER & ASSOCIATES, INC.

URS CONSTRUCTION SERVICES

B.P. BARBER & ASSOCIATES, INC.

FORERUNNER CORPORATION

URS ALASKA, LLC

URS CORPORATION – NORTH CAROLINA

AECOM TECHNICAL SERVICES, INC.

AECOM C&E, INC.

THE EARTH TECHNOLOGY CORPORATION (USA)

URS GROUP, INC.

URS HOLDINGS, INC.

URS CORPORATION

URS GLOBAL HOLDINGS, INC.

 



By: /s/ Charles Szurgot   Name: Charles Szurgot   Title: Secretary



 

AECOM

Signature Pages

Amendment No.7 to Credit Agreement

 



 

 

 

 

  GUARANTORS:   TISHMAN CONSTRUCTION CORPORATION   TISHMAN CONSTRUCTION
CORPORATION OF NEW YORK           By: /s/ Judith Herman   Name: Judith Herman  
Title: Secretary

 

AECOM

Signature Pages

Amendment No.7 to Credit Agreement

 



 

 

 

  GUARANTORS:   AECOM USA, INC.           By: /s/ Robert K. Orlin   Name: Robert
K. Orlin   Title: Secretary

 

AECOM

Signature Pages

Amendment No.7 to Credit Agreement

 



 

 

 

  GUARANTORS:   AECOM GREAT LAKES, INC.           By: /s/ Michael Klerer   Name:
Michael Klerer   Title: Secretary

 

AECOM

Signature Pages

Amendment No.7 to Credit Agreement

 



 

 

 

  GUARANTORS:   WASHINGTON GOVERNMENT ENVIRONMENTAL SERVICES COMPANY LLC        
  By: /s/ Mark Esposito   Name: Mark Esposito   Title: Secretary

 

AECOM

Signature Pages

Amendment No.7 to Credit Agreement

 



 

 

 

  GUARANTORS:   URS FS COMMERCIAL OPERATIONS, INC.   URS FEDERAL SERVICES
INTERNATIONAL, INC.   EG&G DEFENSE MATERIALS, INC.   LEAR SIEGLER LOGISTICS
INTERNATIONAL, INC.           By: /s/ Stuart Young   Name: Stuart Young   Title:
Secretary

 

AECOM

Signature Pages

Amendment No.7 to Credit Agreement

 

 

 



 

 

  GUARANTORS:   AECOM GOVERNMENT SERVICES, INC.   AECOM NATIONAL SECURITY
PROGRAMS, INC.   AECOM SPECIAL MISSIONS SERVICES, INC.   MT HOLDING CORP.  
MCNEIL SECURITY, INC.           By: /s/ Terence Raley   Name: Terence Raley  
Title: Secretary               AECOM MANAGEMENT SERVICES, INC.               By:
/s/ Terence Raley   Name: Terence Raley   Title: Assistant Secretary

 

AECOM

Signature Pages

Amendment No.7 to Credit Agreement

 

 

 

 

  GUARANTORS:   THE HUNT CORPORATION   HUNT CONSTRUCTION GROUP, INC.         By:
/s/ Ty Weiss   Name: Ty Weiss   Title: Secretary

 

AECOM

Signature Pages

Amendment No.7 to Credit Agreement

 

 

 

 

  BANK OF AMERICA, N.A., as Administrative Agent         By: /s/ Maurice
Washington   Name: Maurice Washington   Title: Vice President

 

AECOM

Signature Pages

Amendment No.7 to Credit Agreement

 

 

 

 

  bank of america, n.a., as a Lender, L/C Issuer and Swing Line Lender       By:
/s/ Mukesh Singh   Name: Mukesh Singh   Title: Director

 

AECOM

Signature Pages

Amendment No.7 to Credit Agreement

 

 

 

 

EXECUTED by Leonidas Zygouras )   as attorney for BANK OF AMERICA, )   N.A.
Australian Branch under power )   of attorney dated 12 August 2019 )   in the
presence of: )     )     )   /s/ Helmi Yuselvia  )   Signature of witness ) /s/
Leonidas Zygouras  

)

)

By executing this deed the attorney states that the attorney has received no
notice of revocation of the power of attorney Helmi Yuselvia ) Name of witness
(block letters) )   )

 

AECOM

Signature Pages

Amendment No.7 to Credit Agreement

 

 

 

 



 

  BMO Harris Bank N.A., as a Lender             By: /s/ John Armstrong   Name:
John Armstrong   Title: Managing Director           Bank of Montreal, as a
Lender             By: /s/ Helen Alvarez-Hernandez   Name: Helen
Alvarez-Hernandez   Title: Managing Director



 



AECOM

Signature Pages

Amendment No.7 to Credit Agreement



 



 

 

 

  THE BANK OF NOVA SCOTIA, as a Lender and an L/C Issuer             By: /s/
Michelle C. Phillips   Name: Michelle C. Phillips   Title: Managing Director



 

AECOM

Signature Pages

Amendment No.7 to Credit Agreement



 



 

 

 

  BARCLAYS BANK PLC., as a Lender             By: /s/ Patricia Oreta   Name:
Patricia Oreta   Title: Director   Executed in New York







 

AECOM

Signature Pages

Amendment No.7 to Credit Agreement



 



 

 

 

  BBVA USA fka Compass Bank, as a Lender             By: /s/ Aaron Lloyd   Name:
Aaron Lloyd   Title: Director



 



AECOM

Signature Pages

Amendment No.7 to Credit Agreement





 



 

 

 

  BNP PARIBAS, as a Lender and an L/C Issuer             By: /s/ Pierre Nicholas
Rogers   Name: Pierre Nicholas Rogers   Title: Managing Director             By:
/s/ Joseph Mack   Name: Joseph Mack   Title: Vice President



 



AECOM

Signature Pages

Amendment No.7 to Credit Agreement



 



 

 

 



  Capital One, National Association, as a Lender               By: /s/ Elizabeth
Masciopinto   Name: Elizabeth Masciopinto   Title: Senior Director

 



 

 



 

  CATHAY BANK, as a Lender               By: /s/ Dean Kawai   Name: Dean Kawai  
Title: Senior Director

 

 

 





 

  CITIBANK, N.A., as a Lender               By: /s/ Brian Reed   Name: Brian
Reed   Title: Vice President

 



 

 



 

  Credit Agricole Corporate and Investment Bank,
as a Lender and an L/C Issuer           By: /s/ Gordon Yip    Name: Gordon Yip  
Title: Director               By: /s/ Gary Herzog   Name: Gary Herzog   Title:
Managing Director

 

 

 

 



 

  Crédit Industrial et Commercial, New York Branch, as a Lender              
By: /s/ Clifford Abramsky   Name: Clifford Abramsky   Title: Managing Director  
            By: /s/ Gary Weiss   Name: Gary Weiss   Title: Managing Director

 



 

 





 

  Fifth Third Bank, National Association, as a Lender               By: /s/
Justin Brauer   Name: Justin Brauer   Title: Director

 

 

 

 



 

  THE GOVERNOR ANC COMPANY OF THE BANK OF IRELAND, as a Lender               By:
/s/ Ford Young   Name: Ford Young   Title: Managing Director               By:
/s/ James Finn   Name: James Finn   Title: Director

 



 

 



 

  HSBC Bank Canada, as a Lender               By: /s/ Andrew Salvoni   Name:
Andrew Salvoni   Title: Director               By: /s/ Caterina Gaudio   Name:
Caterina Gaudio   Title: Associate

 

 

 



 

  HSBC Bank USA NA, as a Lender         By: /s/ Patrick Mueller   Name: Patrick
Mueller   Title: Managing Director



 



 

 

 

  Industrial and Commercial Bank of China Limited, New York Branch,   as a
Lender         By: /s/ Christine Cai   Name: Christine Cai   Title: Vice
President               By: /s/ Haiyao Su   Name: Haiyao Su   Title: Executive
Director

 

 

 



 

 



  JPMORGAN CHASE BANK, N.A., as a Lender       By: /s/ Ling Li   Name: Ling Li  
Title: Executive Director

 



 

 



 

  Mizuho Bank, Ltd., as a Lender       By: /s/ Donna DeMagistris   Name: Donna
DeMagistris   Title: Authorized Signatory

 



 

 

 

  MUFG Union Bank N.A., as a Lender       By: /s/ Susan Swerdloff   Name: Susan
Swerdloff   Title: Managing Director

 



 

 

 

  PNC BANK, NATIONAL ASSOCIATION, as a Lender       By: /s/ Alex Mack   Name:
Alex Mack   Title: Vice President

 



 

 

 

  Sumitomo Mitsui Banking Corporation, as a Lender       By: /s/ Michael Maguire
  Name: Michael Maguire   Title: Managing Director

 



 

 

 

 

 

  TRUIST BANK, as a successor by merger to SunTrust Bank, as a Lender       By:
/s/ Carlos Cruz   Name: Carlos Cruz   Title: Director

 



 

 

 

  TD Bank N.A., as a Lender       By: /s/ Craig Welch   Name: Craig Welch  
Title: Senior Vice President

 



 

 

 

  U.S. BANK NATIONAL ASSOCIATION, as a Lender       By: /s/ Glenn Leyrer   Name:
Glenn Leyrer   Title: Vice President

 



 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender       By: /s/ Peter R.
Martinets   Name: Peter R. Martinets   Title: Managing Director

 



 

 

 

ANNEX I

 

[Amended Pages to Credit Agreement Attached]

 

 

 





 

Published CUSIP Number: 00766WAJ2

Revolving Loan Facility CUSIP Number: 00766WAK9

Term A US Loan Facility CUSIP Number: 00766WAQ6

Term A CAD Loan Facility CUSIP Number: 00766WAR4

Term A AUD Loan Facility CUSIP Number: 00766WAS2

Term B Loan Facility CUSIP Number: 00766WAT0

 

 

SYNDICATED FACILITY AGREEMENT

(as amended through Amendment No. 67 to Credit Agreement dated as of November
13, 2018January 28, 2020)

 

Dated as of October 17, 2014 among

AECOM

and

CERTAIN SUBSIDIARIES OF AECOM,

 

as Borrowers,   BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
an L/C Issuer, and

The Other Lenders Party Hereto

 

BMO HARRIS BANK N.A.,

CAPITAL ONE, NATIONAL ASSOCIATION,

CITIBANK, N.A.,

BBVA COMPASS,

FIFTH THIRD BANK,

HSBC BANK USA, NATIONAL ASSOCIATION,

MIZUHO BANK, LTD.,

MUFG UNION BANK, N.A.,

SUNTRUST BANK,

TD BANK, N.A.,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

   

BANK OF AMERICA, N. A.,

JPMORGAN CHASE BANK, N.A.,

THE BANK OF NOVA SCOTIA,

BNP PARIBAS SECURITIES CORP., and

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Joint Lead Arrangers and Joint Bookrunners

 



 

 

 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS  1

 

1.01Defined Terms 1

 

1.02Other Interpretive Provisions 5355

 

1.03Accounting Terms 5456

 

1.04Rounding 5557

 

1.05Exchange Rates; Currency Equivalents 5557

 

1.06Additional Alternative Currencies 5658

 

1.07Change of Currency 5759

 

1.08Times of Day 5759

 

1.09Letter of Credit Amounts 5759

 

1.10Guaranteed Amounts 5759

 

ARTICLE II the COMMITMENTS and Credit Extensions 5760

 

2.01The Loans 5760

 

2.02Borrowings, Conversions and Continuations of Loans 5961

 

2.03Letters of Credit 6163

 

2.04Swing Line Loans 7073

 

2.05Prepayments 7375

 

2.06Termination or Reduction of Commitments 7780

 

2.07Repayment of Loans 7881

 

2.08Interest 7982

 

2.09Fees 8083

 

2.10Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
8183

 

2.11Evidence of Debt 8184

 

2.12Payments Generally; Administrative Agent’s Clawback 8284

 

2.13Sharing of Payments by Lenders 8386

 

2.14Designation of Unrestricted and Restricted Subsidiaries 8487

 

2.15Designated Borrowers 8588

 

2.16Increase in Commitments 8689

 

2.17Cash Collateral 9093

 

2.18Defaulting Lenders 9194

 



i 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 9496

 

3.01Taxes 9496

 

3.02Illegality 100102

 

3.03Inability to Determine Rates 100103

 

3.04Increased Costs; Reserves on Eurocurrency Rate Loans 102105

 

3.05Compensation for Losses 104107

 

3.06Mitigation Obligations; Replacement of Lenders 104107

 

3.07Survival 105108

 

ARTICLE IV CONDITIONS PRECEDENT TO Credit Extensions 105108

 

4.01Conditions of Initial Credit Extension 105108

 

4.02Conditions to All Credit Extensions 108111

 

ARTICLE V REPRESENTATIONS AND WARRANTIES 109111



 

5.01Existence, Qualification and Power 109111

 

5.02Authorization; No Contravention 109112

 

5.03Governmental Authorization; Other Consents 109112

 

5.04Binding Effect 109112

 

5.05Financial Statements; No Material Adverse Effect 110112

 

5.06Litigation 110113

 

5.07No Default 111113

 

5.08Ownership of Property; Liens 111114

 

5.09Environmental Compliance 111114

 

5.10Insurance 111114

 

5.11Taxes 111114

 

5.12ERISA Compliance 111114

 

5.13Subsidiaries; Equity Interests; Loan Parties 112115

 

5.14Margin Regulations; Investment Company Act 112115

 

5.15Disclosure 112115

 

5.16Compliance with Laws 113116

 

5.17Intellectual Property; Licenses, Etc 113116

 

5.18Solvency 113116

 

5.19Sanctions 113116

 

5.20Anti-Corruption Laws 113116

 



ii 

 

 

5.21Collateral Documents 113116

 

5.22Representations as to Foreign Obligors 113116

 

5.23EEA Financial Institutions 114117

 

5.24Beneficial Ownership 117

 

ARTICLE VI AFFIRMATIVE COVENANTS 114117



 

6.01Financial Statements 115118

 

6.02Certificates; Other Information 116119

 

6.03Notices 117120

 

6.04Payment of Obligations 118121

 

6.05Preservation of Existence, Etc 118121

 

6.06Maintenance of Properties 118122

 

6.07Maintenance of Insurance 119122

 

6.08Compliance with Laws 119122

 

6.09Books and Records 119122

 

6.10Inspection Rights 119122

 

6.11Use of Proceeds 120123

 

6.12Collateral and Guarantee Requirement; Collateral Information 120123

 

6.13Compliance with Environmental Laws 121124

 

6.14Further Assurances 121124

 

6.15[Reserved.] 122125

 

6.16FCPA; Sanctions 122125

 

6.17Post-Closing Requirements 122125

 

6.18Approvals and Authorizations 122125

 

ARTICLE VII NEGATIVE COVENANTS 122125



 

7.01Liens 122125

 

7.02Indebtedness 124127

 

7.03Investments 127130

 

7.04Fundamental Changes 128132

 

7.05Dispositions 129133

 

7.06Restricted Payments 130135

 

7.07Change in Nature of Business 132136

 

7.08Transactions with Affiliates 132136

 



iii 

 

 

7.09Burdensome Agreements 132137

 

7.10Use of Proceeds 133137

 

7.11Financial Covenants 133137

 

7.12Sanctions 133138

 

7.13Changes in Fiscal Year 133138

 

7.14Anti-Corruption Laws 133138

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 134138



 

8.01Events of Default 134138

 

8.02Remedies upon Event of Default 136140

 

8.03Application of Funds 137142

 

ARTICLE IX ADMINISTRATIVE AGENT 138143

 

9.01Appointment and Authority 138143

 

9.02Rights as a Lender 139143

 

9.03Exculpatory Provisions 139143

 

9.04Reliance by Administrative Agent 140144

 

9.05Delegation of Duties 140145

 

9.06Resignation of Administrative Agent 140145

 

9.07Non-Reliance on Administrative Agent and Other Lenders 141146

 

9.08No Other Duties, Etc 142146

 

9.09Administrative Agent May File Proofs of Claim; Credit Bidding 142147

 

9.10Collateral and Guaranty Matters 143148

 

9.11Secured Cash Management Agreements, Secured Hedge Agreements and Secured
Performance Letters of Credit 144148

 

9.12Lender ERISA Representation 144149

 

ARTICLE X MISCELLANEOUS 146151



 

10.01Amendments, Etc 146151

 

10.02Notices; Effectiveness; Electronic Communications 148153

 

10.03No Waiver; Cumulative Remedies; Enforcement 150155

 

10.04Expenses; Indemnity; Damage Waiver 151156

 

10.05Payments Set Aside 153158

 

10.06Successors and Assigns 153158

 

10.07Treatment of Certain Information; Confidentiality 158163

 



iv 

 

 

10.08Right of Setoff 158163

 

10.09Interest Rate Limitation 159164

 

10.10Counterparts; Integration; Effectiveness 159164

 

10.11Survival of Representations and Warranties 159164

 

10.12Severability 160165

 

10.13Replacement of Lenders 160165

 

10.14Governing Law; Jurisdiction; Etc 161165

 

10.15WAIVER OF JURY TRIAL 161166

 

10.16No Advisory or Fiduciary Responsibility 162167

 

10.17Electronic Execution of Assignments and Certain Other Documents 162167

 

10.18USA PATRIOT Act 163167

 

10.19Judgment Currency 163168

 

10.20Release and Reinstatement of Collateral 163168

 

10.21Acknowledgement and Consent to Bail-In of EEA Financial Institutions 164169

 

10.22Australian Code of Banking Practice 164169

 

10.23Liability of Certain Loan Parties 164169

 

v 

 

 

branch for Loans denominated in Canadian Dollars), office or Affiliate of it, or
any successor administrative agent. 

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied from time to time by the Administrative Agent.

 

“AECOM Capital” means AECOM Capital, Inc. and all existing or newly formed
entities engaged in any similar line of business to AECOM Capital, Inc.,
including infrastructure public-private partnership, design-build-finance, real
estate investment, development and related assets.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Aggregate Revolving Credit Commitments” means the Revolving Credit Commitments
of all the Revolving Credit Lenders, subject to adjustment pursuant to the
provisions of this Agreement (including Sections 2.06 and 2.16).

 

“Alternative Currency” means each of Euro, Sterling, Yen, Canadian Dollars,
Australian Dollars, New Zealand Dollars, HKD, Swiss Francs and each other
currency (other than Dollars) that is approved in accordance with Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Credit Commitments and $300,000,000. The Alternative
Currency Sublimit is part of, and not in addition to, the Aggregate Revolving
Credit Commitments.

 

“Amendment No. 2 Effective Date” means December 22, 2015.

 

“Amendment No. 3 Effective Date” means September 29, 2016.

 

“Amendment No. 4 Effective Date” means March 31, 2017.

 

“Amendment No. 5 Effective Date” means March 13, 2018.

 

“Amendment No. 6 Effective Date” means November 13, 2018.

 

“Amendment No. 7 Effective Date” means January 28, 2020.

 



2

 

 

“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date for the Revolving Credit Facility, (b) the date of termination of all of
the Revolving Credit Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the applicable L/C Issuers to make L/C
Credit Extensions pursuant to Section 8.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurocurrency Rate (calculated in accordance with
clause (vii) of the definition of Eurocurrency Rate) plus 1.00%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Revolving Credit Loan, a Swing Line Loan, a Term A US
Loan or a Term B Loan that bears interest based on the Base Rate. All Base Rate
Loans shall be denominated in Dollars.

 

“BBSY” has the meaning ascribed thereto in the definition of “Eurocurrency
Rate”.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, if any.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“BMO” means Bank of Montreal and its successors.

 

“BNP Paribas” means BNP Paribas and its successors.

 

“BofA Securities” means BofA Securities, Inc., successor to Merrill Lynch,
Pierce, Fenner & Smith Incorporated.

 



6

 

 

“Material Commercial Tort Claim” means any commercial tort claim with respect to
which a Loan Party is the plaintiff or a beneficiary and that makes a claim for
damages, or other claim for judgment, in an amount greater than or equal to
$10,000,000.

 

“Material Guarantor” means any Guarantor that is itself a Significant Subsidiary
pursuant to clause (a) or (b) of the definition thereof (without giving effect
to the aggregation in the proviso to such definition).

 

“Maturity Date” means (a) with respect to the Revolving Credit Facility, March
13, 2023, (b) with respect to the Term A US Facility, March 13, 2021, (c) with
respect to the Term A CAD Facility, March 13, 2023, (d) with respect to the Term
A AUD Facility, March 13, 2023 and (e) with respect to the Term B Facility,
March 13, 2025; provided, however, that, in each case, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Maximum Increase Amount” means, on and after the Amendment No. 5 Effective
Date, the sum of (a) $500,000,000 plus (b) any additional amount so long as,
after giving effect to such proposed Incremental Increase (and with respect to
any Revolving Credit Increase, measured assuming any such Revolving Credit
Increase is fully drawn), any repayment of other Indebtedness in connection
therewith and any other acquisition, Disposition, incurrence of Indebtedness
(including any substantially simultaneous Incremental Increases), retirement of
Indebtedness and all appropriate pro forma adjustment events (including events
occurring subsequent to the end of the applicable test period and on or prior to
the date of such incurrence), the Consolidated Senior Secured Leverage Ratio is
not greater than 2.75 to 1.00.

 

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Company.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the applicable L/C Issuer with
respect to Letters of Credit issued and outstanding at such time, (ii) with
respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of Section 2.17(a)(i), (a)(ii) or
(a)(iii), an amount equal to 102% of the Outstanding Amount of all L/C
Obligations, and (iii) otherwise, an amount determined by the Administrative
Agent and the applicable L/C Issuer in their sole discretion.

 

“Minority Investment” means an Investment by the Company or any Restricted
Subsidiary in the Equity Interests of another Person (other than the Company or
any Restricted Subsidiary) whose primary business at such time is the same as
that of the Company that results in the direct ownership by the Company or a
Restricted Subsidiary of less than 50% (or in the case of the Investment
described in Schedule 1.01(a), of up to 50%) of the outstanding Equity Interests
of such other Person, irrespective of whether the board of directors (or other
governing body) of such Person has approved such Investment; provided that a
“Minority Investment” shall not include (a) Investments in Joint Ventures
existing on the Closing Date, (b) Investments in any securities received in
satisfaction or partial satisfaction from financially troubled account debtors
or (c) Investments made or deemed made as a result of the receipt of non-cash
consideration in connection with Dispositions otherwise permitted hereunder.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and any
successor thereto, including BofA Securities.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document executed by a Loan Party that purports to grant a Lien
to the Administrative Agent (or a trustee

 



36

 

 

for the benefit of the Administrative Agent) for the benefit of the Secured
Parties in any Mortgaged Properties, in form and substance satisfactory to the
Administrative Agent.

 

“Mortgaged Property” means any owned real property of a Loan Party with a fair
market value of $10,000,000 or greater, as determined by the Company in its
reasonable discretion, listed on Schedule 1.01(b) as of the Closing Date, and
any other owned parcel of real property of a Loan Party that is or becomes, or
is required to become, encumbered by a Mortgage in favor of the Administrative
Agent in accordance with the terms of this Agreement.

 

“MS Disposition” means the Disposition by the Company of its management services
businesses to an unrelated third party, pursuant to that certain Purchase and
Sale Agreement, dated as of October 12, 2019, by and between AECOM, a Delaware
corporation, and Maverick Purchaser Sub, LLC, a Delaware limited liability
company, as amended, amended and restated, supplemented or otherwise modified
from time to time.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions as to which the Company or any
ERISA Affiliate could have any liability (contingent or otherwise).

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

 

“Net Cash Proceeds” means:

 

(a)       with respect to any Disposition by the Company or any of its
Restricted Subsidiaries, or any Extraordinary Receipt received or paid to the
account of the Company or any of its Restricted Subsidiaries, the excess, if
any, of (i) the sum of cash and Cash Equivalents received in connection with
such transaction (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by the applicable asset and
that is required to be repaid in connection with such transaction (other than
Indebtedness under the Loan Documents), (B) the actual out-of-pocket expenses
incurred or payable by the Company or such Restricted Subsidiary to third
parties in connection with such transaction and (C) income taxes reasonably
estimated to be actually payable within two years of the date of the relevant
transaction as a result of any gain recognized in connection therewith; provided
that, if the amount of any estimated taxes pursuant to subclause (C) exceeds the
amount of taxes actually required to be paid in cash in respect of such
Disposition, the aggregate amount of such excess shall constitute Net Cash
Proceeds;

 

(b)       in the case of any Recovery Event, the aggregate amount of cash
proceeds of insurance, condemnation awards and other compensation (excluding
proceeds constituting business interruption insurance or other similar
compensation for loss of revenue) received by the Person whose property was
subject to such Recovery Event in respect of such Recovery Event net of (A) fees
and expenses incurred by or on behalf of the Borrower or any Restricted
Subsidiary in connection with recovery thereof, (B) repayments of Indebtedness
(other than Indebtedness hereunder) to the extent secured by a Lien on such
property that is permitted by the Loan Documents, and (C) any Taxes paid or
payable by or on behalf of the Borrower or any Restricted Subsidiary in respect
of the amount so recovered (after application of all credits and

 

37

 

 

Company in writing to the Administrative Agent), and (C) in the case of
Dispositions by AECOM Capital or any Restricted Subsidiary of AECOM Capital,
within two years after receipt of such Net Cash Proceeds such reinvestment shall
have been consummated; and provided further, that any Net Cash Proceeds not
subject to such definitive agreement or so reinvested shall be immediately
applied to the prepayment of the Loans as set forth in this Section 2.05(b)(ii).
Notwithstanding the foregoing, if the Company or any of its Restricted
Subsidiaries realizes any Net Cash Proceeds resulting from a Non-Core Asset
Disposition or the MS Disposition, the Company shall prepay an aggregate
principal amount of Loans equal to 100% of the Net Cash Proceeds received
therefrom immediately uponno later than three (3) Business Days following
receipt thereof by such Person (such prepayments to be applied as set forth in
clauses (v) and (other than in respect of the MS Disposition) (viii) below),
without regard to the foregoing $50,000,000 threshold or the reinvestment
provisions set forth in this clause (ii).

 

(iii)             Upon the occurrence of a Recovery Event with respect to the
Company or any of its Restricted Subsidiaries which, in any such case, results
in the realization by such Person of Net Cash Proceeds, the Company shall prepay
an aggregate principal amount of Loans equal to 100% of the Net Cash Proceeds
received therefrom in excess of $50,000,000 in the aggregate for the Net Cash
Proceeds received from all such Recovery Events during the immediately preceding
twelve month period immediately upon receipt thereof by such Person (such
prepayments to be applied as set forth in clauses (v) and (viii) below);
provided that, with respect to any Net Cash Proceeds realized under a Recovery
Event described in this Section 2.05(b)(iii), at the election of the Company (as
notified by the Company to the Administrative Agent within 45 days following the
date of such Recovery Event), and so long as no Event of Default shall have
occurred and be continuing, the Company or such Restricted Subsidiary may
reinvest all or any portion of such Net Cash Proceeds in the replacement or
restoration of any properties or assets in respect of which such Net Cash
Proceeds were paid or operating assets so long as (A) within 365 days after
receipt of such Net Cash Proceeds, such reinvestment shall have been consummated
(or a definitive agreement to so reinvest shall have been executed), (B) if a
definitive agreement (including, without limitation, a construction agreement)
to so reinvest has been executed within such 365-day period, then such
reinvestment shall have been consummated within 180 days after such 365-day
period (in each case, as certified by the Company in writing to the
Administrative Agent), and (C) in the case of Recovery Events with respect to
AECOM Capital or any Restricted Subsidiary of AECOM Capital, within two years
after receipt of such Net Cash Proceeds such reinvestment shall have been
consummated; and provided further, that any Net Cash Proceeds not subject to
such definitive agreement or so reinvested shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.05(b)(iii).

 

(iv)              Upon the incurrence or issuance by the Company or any of its
Restricted Subsidiaries of any Indebtedness (other than Indebtedness expressly
permitted to be incurred or issued pursuant to Section 7.02), the Company shall
prepay an aggregate principal amount of Loans equal to 100% of all Net Cash
Proceeds received therefrom immediately upon receipt thereof by the Company or
such Restricted Subsidiary (such prepayments to be applied as set forth in
clauses (v) and (viii) below).

 

(v)                Each prepayment of Loans pursuant to the foregoing provisions
of this Section 2.05(b) shall be applied, first, ratably to each of the Term A
US Facility, the Term A CAD Facility, the Term A AUD Facility, and the Term B
Facility and to the principal repayment installments thereof in direct order of
maturity to the next four principal repayment installments of the applicable
Term Facility (and, to the extent provided in the definitive loan documentation

 



 79 

 

 

therefor in accordance with Section 2.16(a)(v)(A), of any Incremental Term
Loans) and, thereafter, to the remaining principal repayment installments of the
applicable Term Facility (and, to the extent provided in the definitive loan
documentation therefor in accordance with Section 2.16(a)(v)(A), of any
Incremental Term Loans) on a pro rata basis and, second, to the Revolving Credit
Facility (without permanent reduction of the Revolving Credit Commitments) in
the manner set forth in clause (viii) of this Section 2.05(b). Notwithstanding
the foregoing, each prepayment of Loans made with Net Cash Proceeds resulting
from Dispositions pursuant to Section 2.05(b)(ii) shall be applied, first,
ratably to each of the Term A US Facility and the Term B Facility (and, to the
extent provided in the definitive loan documentation therefor in accordance with
Section 2.16(a)(v)(A), any Incremental Term Loans) on a pro rata basis, second,
ratably to each of the Term A CAD Facility and the Term A AUD Facility (and, to
the extent provided in the definitive loan documentation therefor in accordance
with Section 2.16(a)(v)(A), any Incremental Term Loans) on a pro rata basis and,
third, to the Revolving Credit Facility (without permanent reduction of the
Revolving Credit Commitments) in the manner set forth in clause (viii) of this
Section 2.05(b), provided that notwithstanding anything to the contrary provided
herein, no prepayment of the Revolving Credit Facility shall be required to be
made with any Net Cash Proceeds resulting from the MS Disposition. Subject to
Section 2.18, such prepayments shall be paid to the Lenders in accordance with
their respective Applicable Percentages in respect of the relevant Facilities.

 

(vi)              If the Administrative Agent notifies the Company at any time
that the Total Revolving Credit Outstandings (that are not Cash Collateralized
by the Company or another Borrower) at such time exceed an amount equal to 105%
of the Aggregate Revolving Credit Commitments then in effect, then, within five
Business Days after receipt of such notice, the Company shall prepay Revolving
Credit Loans and/or Swing Line Loans and/or the Company shall Cash Collateralize
the L/C Obligations under the Revolving Credit Facility in an aggregate amount
sufficient to reduce the Total Revolving Credit Outstandings (that are not Cash
Collateralized by the Company or another Borrower) as of such date of payment to
an amount not to exceed 100% of the Aggregate Revolving Credit Commitments then
in effect; provided, however, that, subject to the provisions of Section
2.17(a), the Company shall not be required to Cash Collateralize the L/C
Obligations under the Revolving Credit Facility pursuant to this Section
2.05(b)(vi) unless after the prepayment in full of the Revolving Credit Loans
and Swing Line Loans the Total Revolving Credit Outstandings exceed the
Aggregate Revolving Credit Commitments then in effect. The Administrative Agent
may, at any time and from time to time after the initial deposit of such Cash
Collateral, request that additional Cash Collateral be provided in order to
protect against the results of exchange rate fluctuations.

 

(vii)            If the Administrative Agent notifies the Company at any time
that the Outstanding Amount of all Revolving Credit Loans denominated in Hong
Kong Dollars or New Zealand Dollars at such time exceeds an amount equal to 105%
of the Alternative Currency Sublimit then in effect, then, within five Business
Days after receipt of such notice, the Borrowers shall prepay Revolving Credit
Loans in an aggregate amount sufficient to reduce such Outstanding Amount as of
such date of payment to an amount not to exceed 100% of the Alternative Currency
Sublimit then in effect.

 

 

(viii)          Except as otherwise provided in Section 2.18, prepayments of the
Revolving Credit Facility made pursuant to this Section 2.05(b), first, shall be
applied ratably to the L/C Borrowings and the Swing Line Loans, second, shall be
applied ratably to the outstanding Revolving Credit Loans, and, third, shall be
used to Cash Collateralize the remaining L/C

 



80

 

 

Obligations in full. Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Company or any other Loan Party) to
reimburse the applicable L/C Issuer or the Revolving Credit Lenders, as
applicable.

 

(ix)              [Reserved.]

 

(x)                Notwithstanding anything to the contrary contained in Section
2.05(b)(i), (ii) or (iii), to the extent attributable to a Disposition or
Recovery Event by a Restricted Subsidiary that is a Foreign Subsidiary, or
arising from Excess Cash Flow attributable to a Foreign Subsidiary, no
prepayment (or a portion thereof) required under Section 2.05(b)(i), (ii) or
(iii) shall be made if such prepayment (or portion thereof), at the time it is
required to be made, is subject to material permissibility restrictions under
applicable Law (including by reason of financial assistance, corporate benefit,
restrictions on upstreaming or transfer of cash intra group and the fiduciary
and statutory duties of the directors of relevant Restricted Subsidiaries),
provided that the Company and its Restricted Subsidiaries shall make
commercially reasonable efforts with respect to such Laws to make such
prepayment (or portion thereof) in accordance therewith (it being understood
that such efforts shall not require (x) any expenditure in excess of a nominal
amount of funds or (y) modifications to the organizational or tax structure of
the Company and its Restricted Subsidiaries to permit such prepayment (or
portion thereof)). Notwithstanding anything to the contrary contained in this
Section 2.05, to the extent a Restricted Payment or other distribution to the
Company is required (notwithstanding the Loan Parties’ commercially reasonable
efforts to make such mandatory prepayment without making such Restricted Payment
or other payment) in connection with such prepayment (or portion thereof), no
prepayment (or a portion thereof) required under this Section 2.05 shall be made
if either of the Company or any Restricted Subsidiary determines in good faith
that it would incur a liability in respect of Taxes (including any withholding
tax) in connection with making such Restricted Payment or other distribution
which the Company, in its reasonable judgment, deems to be material, provided
that to the extent the provisions hereof relating to Excess Cash Flow of Foreign
Subsidiaries apply, but the amount of the total Excess Cash Flow attributable to
the Company and its Domestic Subsidiaries then exceeds the prepayment then
required to be made under Section 2.05(b)(ii) or (iii) (in each case, solely for
this purpose, determined without regard to this Section 2.05(b)(x)), then
(subject to the first sentence of this Section 2.05(b)(x))), the entire
prepayment then required under such Section 2.05(b)(ii) or (iii) shall be
required to be made, without reduction pursuant to this sentence.
Notwithstanding anything in the preceding two sentences to the contrary, in the
event the limitations or restrictions described therein cease to apply to any
prepayment (or portion thereof) required under Section 2.05(b), the Company
shall make such prepayment in an amount equal to the lesser of (1) the amount of
such prepayment previously required to have been made without having given
effect to such limitations or restrictions and (2) the amount of cash and Cash
Equivalents on hand at such time, in each case, less the amount by which the Net
Cash Proceeds resulting from the applicable Disposition were previously used for
the permanent repayment of Indebtedness (including any reductions in commitments
related thereto).

 

2.06           Termination or Reduction of Commitments.

 

(a)               Optional. The Company may, upon notice to the Administrative
Agent, terminate the Revolving Credit Facility, the Financial Letter of Credit
Sublimit or the Swing Line Sublimit or from time to time permanently reduce the
Revolving Credit Facility, the Financial Letter of Credit Sublimit or the Swing
Line Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent

 



81

 

 

Notwithstanding anything herein to the contrary, during a Collateral Release
Period and upon the written election of the Company (which such election shall
be effective upon notice from the Company to the Administrative Agent), the
covenants provided in each of Sections 7.01(e), (g), (h), (i) and (p) shall be
replaced by a single basket permitting Liens securing (x) Consolidated Priority
Indebtedness in an aggregate amount not to exceed 10% of Consolidated Net Worth
as of the last day of the most recent fiscal year for which financial statements
have been delivered pursuant to Section 6.01 (or, prior to the first delivery
thereof, the financial statements described in Section 5.05(b)) of the Company
and its Restricted Subsidiaries and (y) Tax Arrangement Priority Indebtedness of
the Company and its Restricted Subsidiaries in an aggregate amount not to exceed
10% of Consolidated Net Worth as of the last day of the most recent fiscal year
for which financial statements have been delivered pursuant to Section 6.01 (or,
prior to the first delivery thereof, the financial statements described in
Section 5.05(b)) of the Company and its Restricted Subsidiaries, in each case
subject to a pro forma Consolidated Leverage Ratio not to exceed 3.00 to 1.00.

 

7.02           Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)               Indebtedness under the Loan Documents;

 

(b)               Indebtedness (x) outstanding on the date hereof (after giving
effect to the Acquisition) and, with respect to any individual item in excess of
$5,000,000, listed on Schedule 7.02(b)(x), or (y) outstanding on a later date
(including Indebtedness incurred after the date hereof), giving effect to the
Transactions, as and to the extent described and set forth on Schedule
7.02(b)(y), and any refinancings, refundings, renewals or extensions of any such
debt in (x) or (y); provided that (i) the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and the direct or any contingent obligor with respect thereto is not
changed, as a result of or in connection with such refinancing, refunding,
renewal or extension and (ii) the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are not materially less favorable to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

 

(c)               obligations (contingent or otherwise) existing or arising
under any Swap Contract, provided that such obligations are (or were) entered
into by such Person in the ordinary course of business for the purpose of
directly mitigating risks associated with fluctuations in interest rates or
foreign exchange rates;

 

(d)               Guarantees of any Borrower or any Restricted Subsidiary in
respect of Indebtedness otherwise permitted hereunder of any Borrower or any
other Restricted Subsidiary (other than of AECOM Capital and its Subsidiaries);
provided that (i) any Guarantee of Indebtedness permitted under Section 7.02(g)
shall be required to be in compliance with clause (B) thereof; (ii) no Loan
Party may Guarantee Indebtedness of a non-Loan Party permitted by Section
7.02(k)(ii) pursuant to this clause (d); and (iii) any Guarantee by a Loan Party
of Indebtedness of another Loan Party permitted pursuant to Section 7.02(k)(ivv)
shall be required to be subordinated to the same extent as the guaranteed
Indebtedness;

 

130

 

 

(k)               intercompany Indebtedness owing (i) by a Loan Party to a Loan
Party, (ii) by a non-Loan Party to a non-Loan Party, (iii) by a non-Loan Party
to a Loan Party (so long as the Investment by such Loan Party is permitted by
Section 7.03) or (iv , (iv) by the Company or any of its Restricted Subsidiaries
to the Company or any of its Restricted Subsidiaries to the extent such
intercompany Indebtedness is incurred in connection with the repayment,
redemption, defeasance or retirement of Indebtedness of the Company or any of
its Subsidiaries with the proceeds of the MS Disposition or (v) by a Loan Party
to a non-Loan Party that is subordinated to the Obligations of such Loan Party
under the Facilities and is in an aggregate principal amount at the time of
incurrence thereof not to exceed the greater of (A) $200,000,000 and (B) 5.0% of
Consolidated Net Worth as of the last day of the most recent fiscal year for
which financial statements have been delivered at the time of incurrence thereof
pursuant to Section 6.01 (or, prior to the first delivery thereof, the financial
statements described in Section 5.05(b));

 

(l)                 (i) Indebtedness of AECOM Capital (or Subsidiaries of, or
Joint Ventures formed by, AECOM Capital) in connection with projects or
investments of AECOM Capital (or Subsidiaries of, or Joint Ventures formed by,
AECOM Capital) and (ii) Guarantees of any Indebtedness described in the
preceding clause (i) so long as such Guarantees are permitted under Section
7.03(h);

 

(m)             vendor financing in an aggregate principal amount not to exceed
$100,000,000 at any time outstanding;

 

(n)               unsecured notes so long as (i) no Default has occurred and is
continuing either immediately before or immediately after the issuance thereof,
(ii) immediately before and after giving pro forma effect to such notes, the
Company and its Restricted Subsidiaries shall be in pro forma compliance with
all of the financial covenants set forth in Section 7.11, (iii) the final
maturity date and weighted average life to maturity of such notes shall not be
prior to or shorter than that applicable to the latest Maturity Date then in
effect under any of the Facilities and (iv) the terms and conditions of such
notes (including any financial covenants) are not materially more restrictive,
taken in the aggregate, than the terms of the indenture(s) governing the New
Notes;

 

(o)               Indebtedness relating to insurance premium financings incurred
in the ordinary course of business;

 

(p)               other Indebtedness in an aggregate principal amount as of the
date of any such incurrence not to exceed the greater of (i) $100,000,000 and
(ii) 2.5% of Consolidated Net Worth as of the last day of the most recent fiscal
year for which financial statements have been delivered at the time of
incurrence thereof pursuant to Section 6.01 (or, prior to the first delivery
thereof, the financial statements described in Section 5.05(b)); and

 

(q)               Indebtedness owing by the Company or any Restricted Subsidiary
to the Company or any Restricted Subsidiary, in each case to the extent incurred
as (and in compliance with the requirements of) a Non-Core Asset Disposition
Related Transaction.

 

Notwithstanding anything herein to the contrary, during a Collateral Release
Period and upon the written election of the Company (which such election shall
be effective upon notice from the Company to the Administrative Agent), the
covenants provided in each of Sections 7.02(e), (f), (h), (i), (k), (l), (m) and
(p) shall be replaced by a single basket permitting (x) Consolidated Priority
Indebtedness in an aggregate amount not to exceed 10% of Consolidated Net Worth
of the Company and its Restricted Subsidiaries as of the last day of the most
recent fiscal year for which financial statements have been delivered pursuant
to Section 6.01 (or, prior to the first delivery thereof, the financial
statements described in Section 5.05(b)) and (y) Tax Arrangement Priority
Indebtedness of the Company and its Restricted Subsidiaries

 



132

 

 

in an aggregate amount not to exceed 10% of Consolidated Net Worth as of the
last day of the most recent fiscal year for which financial statements have been
delivered pursuant to Section 6.01 (or, prior to the first delivery thereof, the
financial statements described in Section 5.05(b)) of the Company and its
Restricted Subsidiaries, in each case subject to a pro forma Consolidated
Leverage Ratio not to exceed 3.00 to 1.00.

 

7.03           Investments. Make or hold any Investments, except:

 

(a)               Investments held by the Company and its Restricted
Subsidiaries in the form of certain Cash Equivalents;

 

(b)               advances to officers, directors and employees of the Company
and Restricted Subsidiaries made in the ordinary course of business for travel,
entertainment, relocation and analogous ordinary business purposes;

 

(c)               Investments (i) by any Loan Party or any Restricted Subsidiary
in any Loan Party (excluding any new Restricted Subsidiary that becomes a Loan
Party pursuant to such Investment), so long as, in the case of an Investment
made by a non-Loan Party in a Loan Party in the form of Indebtedness owing by
such Loan Party, such Indebtedness is permitted to be incurred by the relevant
Loan Party pursuant to Section 7.02(k)(iv), (ii) by any Restricted Subsidiary
that is not a Loan Party in any other Restricted Subsidiary that is also not a
Loan Party or (iii ,(iii) by any of the Company or any of its Restricted
Subsidiaries in the Company or any of its Restricted Subsidiaries to the extent
such Investment is made in connection with the repayment, redemption, defeasance
or retirement of Indebtedness of the Company or any of its Subsidiaries with the
proceeds of the MS Disposition or (iv) by any Loan Party in any Restricted
Subsidiary that is not a Loan Party so long as the aggregate amount of such
Investments made by Loan Parties after the Closing Date in reliance on this
clause (c)(iiiiv) shall not at the time of incurrence thereof exceed the greater
of (A) $200,000,000 and (B) 5.00% of Consolidated Net Worth as of the last day
of the most recent fiscal year for which financial statements have been
delivered at the time of incurrence thereof pursuant to Section 6.01 (or, prior
to the first delivery thereof, the financial statements described in Section
5.05(b));

 

(d)               Investments (i) consisting of extensions of credit in the
nature of accounts receivable or notes receivable arising from the grant of
trade credit in the ordinary course of business, and Investments (including
Equity Interests) received in satisfaction or partial satisfaction thereof from
financially troubled account debtors, and (ii) received in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to the
Company or any Restricted Subsidiary, or as security for any such Indebtedness
or claim;

 

(e)               Guarantees permitted by Section 7.02;

 

(f)                Investments (x) existing on the date hereof (after giving
effect to the Acquisition) and, with respect to each individual Investment
outstanding in an amount in excess of $5,000,000, set forth on Schedule 7.03 or
(y) existing on a later date (including Investments made after the date hereof),
giving effect to the Transactions, as and to the extent described and set forth
on Schedule 7.02(b)(y);

 

(g)               (i) the Acquisition and (ii) after the Closing Date,
Investments constituting Permitted Acquisitions;

 

(h)               Investments in AECOM Capital (and in a like amount by AECOM
Capital in its Subsidiaries and in Joint Ventures formed by AECOM Capital) in an
aggregate amount at any time

 



133

 

 

shall result in the Existing AECOM Global II Loan ceasing to be ultimately owed
to a Loan Party (other than as a result of any repayment thereof, including
without limitation repayment by way of a capital contribution permitted by
Section 7.03 other than Sections 7.03(n) and (p)) and (iv) to the extent
applicable, the Loan Parties comply with the requirements of Section 6.12 within
the time periods set forth therein after giving effect to any Non-Core Asset
Disposition; and

 

(q)               (i) the MS Disposition, so long as the Net Cash Proceeds
thereof are used to make the mandatory prepayment of the Term Loans in
accordance with Section 2.05(b)(ii) (it being understood that the MS Disposition
shall only be permitted pursuant to this clause (q)) and (ii) any Investments
made pursuant to Section 7.03(c)(iii);

 

provided, however, that any Disposition pursuant to this Section 7.05 (other
than pursuant to clauses (a), (d), (j), (l) or (lq)(ii)) shall be for no less
than the fair market value of such property at the time of such Disposition (or,
(x) in the case of the MS Disposition and (y) otherwise at Company’s election in
writing, on the date of the agreement of the Company or any Restricted
Subsidiary to make such Disposition).

 

7.06           Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

 

(a)               each Restricted Subsidiary may make Restricted Payments to any
Loan Party and any other Person that owns a direct Equity Interest in such
Restricted Subsidiary, either (i) ratably according to their respective holdings
of the type of Equity Interest in respect of which such Restricted Payment is
being made or (ii) on a non-pro rata basis either (A) where required by
Organization Documents or agreements existing as of the Closing Date or (B)
where the aggregate amount of all distributions to Persons other than the
Company or a Restricted Subsidiary that are in excess of the pro rata share of
such Restricted Payments that would otherwise be owing to such Persons does not
exceed $25,000,000 in the aggregate during the term of the Facilities, so long
as no Default shall have occurred and be continuing at the time of any action
described in this clause (a) or would result therefrom;

 

(b)               the Company and each Restricted Subsidiary may declare and
make dividend payments or other distributions payable solely in Equity Interests
(other than Disqualified Stock) of such Person, so long as no Default shall have
occurred and be continuing at the time of any action described in this clause
(b) or would result therefrom;

 

(c)               the Company and each Restricted Subsidiary may purchase,
redeem or otherwise acquire its Equity Interests with the proceeds received from
the substantially concurrent issue of new Equity Interests (other than
Disqualified Stock), so long as no Default shall have occurred and be continuing
at the time of any action described in this clause (c) or would result
therefrom;

 

(d)               each Restricted Subsidiary may declare and make Restricted
Payments to the Company so that the Company may pay any Taxes which are due and
payable by or with respect to the Restricted Subsidiaries;

 

(e)               the Company and its Restricted Subsidiaries may make other
Restricted Payments so long as (i) the aggregate amount of Restricted Payments
made during the term of this Agreement pursuant to this clause (e) is not in
excess of the Cumulative Available Amount that is Not Otherwise Applied, (ii)
after giving pro forma effect thereto (including any incurrence and/or repayment
of Indebtedness in connection therewith), the Company shall be in pro forma
compliance with the then applicable Consolidated Leverage Ratio pursuant to
Section 7.11(b) as of the last day of the most recent fiscal quarter or year for
which financial statements have been delivered pursuant to Section 6.01 (or,

 

 138 

 

 

otherwise) in accordance with any applicable Law.  In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase). 
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
clauses (a) through (j) of Section 10.01 of this Agreement, and (iii) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

 

9.10           Collateral and Guaranty Matters. Without limiting the provision
of Section 9.09, each of the Lenders (including in its capacities as a potential
Cash Management Bank, a potential Hedge Bank and a potential PLOC Bank) and each
of the L/C Issuers irrevocably authorize the Administrative Agent, at its option
and in its discretion,

 

(a)               to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the Facility Termination
Date, (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with the MS Disposition or any other
sale or other disposition (including, without limitation, any disposition by way
of a merger, consolidation, or amalgamation) or Restricted Payment permitted
hereunder or under any other Loan Document to a Person that is not a Loan Party,
or (iii) if approved, authorized or ratified in writing in accordance with
Section 10.01;

 

(b)               to release any Guarantor from its obligations under the
Guaranty if such Person ceases to be a Subsidiary as a result of athe MS
Disposition or any other transaction permitted under the Loan Documents, or
ceases for any reason to be a Significant Subsidiary; and

 

(c)               to subordinate any Lien on any property granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 7.01(e).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrowers’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to

 

151



 

 

